Citation Nr: 1427196	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  06-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to service-connected disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and B.Y.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Additional development is required before the issue of entitlement to service connection for sleep apnea as directly related to service, can be adjudicated.  Specifically, an adequate addendum to the December 2012 VA examination must be provided, for the reasons discussed below.  

In numerous statements throughout the record, the Veteran reported that his sleep problems began during service, and worsened during his service in Vietnam.  Specifically, in an April 2004 statement, he reported that he was initially treated for his sleep condition on July 25, 1968, about a month prior to his arrival in Vietnam.  He further reported that his sleep condition became chronic in Vietnam, and his current sleep apnea is the result of his in-service complaints.  In addition, in a September 2013 statement, the Veteran's sister reported that she observed the Veteran's sleep problems when he returned from serving in Vietnam.    

The Veteran's January 1968 induction physical examination report is negative for complaints of, treatment for, or diagnosis of a sleep disorder.  Service treatment records include a July 25, 1968 record in which the Veteran reported that he could not sleep; however, there is no diagnosis noted.  The September 1970 separation physical examination report is negative for complaints of, treatment for, or diagnosis of a sleep disorder.   

Almost 40 years after service, post-service private treatment records dated in March 2004 demonstrate the Veteran underwent a sleep study which resulted in an initial diagnosis of obstruction sleep apnea.  

In connection with his claim for service connection, the Veteran underwent a VA examination in December 2012.  Upon examination and review of the claims file, the examiner concluded that the Veteran's current sleep apnea was not "caused or related" to his military service.  The stated rationale for such opinion, in significant part, was that the Veteran's service treatment records did not contain any complaints of sleep problems or documentation of sleep apnea.  Notably, the examiner stated that the Veteran did not have to seek care for a sleep disorder during service.  The Board found such opinion inadequate for the purposes of adjudicating the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the examiner stated in his report that the Veteran's claims file was reviewed, he did not make any reference to the July 25, 1968 service treatment record in which the Veteran reported that he could not sleep.  As such, the case was remanded for an addendum to the December 2012 VA examination addressing whether the Veteran's current sleep apnea disorder had its onset in service or was otherwise related to service.     

In an August 2013 addendum opinion, a VA examiner noted the Veteran's inservice history of sleep problems, the Veteran's wife's statement that the Veteran stopped breathing while asleep at night in 2000, as well as a March 2004 sleep study that indicated a diagnosis of mild obstructive sleep apnea.  The examiner stated that complaints of sleep problems could have many causes; however, he did not indicate any potential causes.  The examiner concluded that he could not associate the Veteran's sleep problems while on active duty in 1968 with his current diagnosis of obstructive sleep apnea with a reasonable degree of certainty.    

Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Clarification is needed in this case.
Accordingly, the December 2012 VA examiner or an appropriate VA examiner must provide an addendum opinion addressing the etiology of the Veteran's current sleep apnea disorder in order to determine whether the disorder is related to active service.  38 C.F.R. §§ 3.159(c)(4) (2013). 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The evidence of record and all electronic records must be made available to the December 2012 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who conducted the December 2012 examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the December 2012 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the service and post-service medical records and with consideration of the Veteran's statements, the examiner must state whether any current sleep disorder, to include obstructive sleep apnea, is related to the Veteran's military service.  The examiner must specifically opine as to whether there is a 50 percent or greater probability that the symptoms the Veteran described as occurring in service forty years ago and any symptoms since service were the beginning of or the cause of any current disorder, to include an obstructive sleep apnea disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The addendum report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.    

5.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

